Exhibit 10.2

Execution Version

 

J.P. MORGAN SECURITIES LLC

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

  

BARCLAYS

745 Seventh Avenue

New York, New York 10019

November 6, 2014

Perrigo Company PLC

c/o Perrigo Company

515 Eastern Avenue

Allegan, Michigan 49010

Attention: Lou Cherico, Treasurer

Ladies and Gentlemen:

Perrigo Company PLC

Senior Unsecured 364-Day Bridge Facility

Commitment Letter

This Commitment Letter (including Exhibit A hereto, the “Letter”) among J.P.
Morgan Securities LLC (“JPMorgan”), JPMorgan Chase Bank, N.A. (“JPMCB”),
Barclays Bank PLC (“Barclays”, collectively with JPMorgan and JPMCB, the
“Finance Parties”, “we” or “us”) and Perrigo Company PLC (the “Company” or
“you”) is delivered to you in connection with the proposed acquisition (the
“Acquisition”) of an entity previously identified to us as “Oscar” (the
“Target”) by you (or your subsidiary) and the consummation of the other
Transactions (as defined in Exhibit A (the “Term Sheet”)). In connection
therewith you have advised us that you wish to obtain commitments for €1.75
billion in interim bridge financing (the “Bridge Facility”) for the Acquisition
having the terms set forth in the Term Sheet. Capitalized terms used but not
defined herein have the meanings assigned to such terms in the Term Sheet.

1. Commitments and Agency Roles. You hereby appoint (i) JPMCB to act, and JPMCB
hereby agrees to act, as sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Bridge Facility, (ii) each of
JPMorgan and Barclays to act, and each of JPMorgan and Barclays hereby agrees to
act, as joint lead arranger and joint bookrunner (in such capacities, the “Lead
Arrangers”) for the Bridge Facility and (iii) Barclays to act, and Barclays
hereby agrees to act, as syndication agent for the Bridge Facility (the
“Syndication Agent”). It is agreed that one or more other financial institutions
identified by you and us may be given such other roles and titles as we mutually
agree with respect to the Bridge Facility, it being understood that (a) the Lead
Arrangers, in active consultation with you, will manage all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they are approached, when their commitments will be
accepted, which institutions will participate and the allocations of the
commitments among the lenders and the amount and, subject to the Fee Letters (as
defined below), distribution of fees among lenders and (b) JPMorgan will have
“left” placement in any and all marketing materials or other documentation used
in connection with the Bridge Facility and Barclays will be immediately to the
right of JPMorgan in all such documentation. Subject to this paragraph, each of
the Lead



--------------------------------------------------------------------------------

Arrangers and the Administrative Agent will have the rights and authority
customarily given to financial institutions in such roles, but the Finance
Parties will have no duties other than those expressly set forth herein and in
the definitive documentation with respect to the Bridge Facility (the “Loan
Documents”).

JPMCB is pleased to advise you of its several and not joint commitment to
provide, or cause one or more of its affiliates to provide, 50% of the principal
amount of the Bridge Facility and Barclays is pleased to advise you of its
several and not joint commitment to provide, or cause one or more of its
affiliates to provide, 50% of the principal amount of the Bridge Facility, in
each case on the terms set forth in this Letter and the Fee Letters and subject
only to the conditions set forth in Section 4 below, in Annex B to the Term
Sheet and in Exhibit A under the heading “ Conditions Precedent”. The
commitments of JPMCB and Barclays shall be reduced ratably upon the occurrence
of the applicable commitment reduction events as set forth in the Term Sheet
under the heading “Mandatory Prepayments and Commitment Reductions” on the terms
set forth therein.

Our fees for services related to the Bridge Facility are set forth in separate
fee letters with you (the “Fee Letters”), dated as of the date hereof. In
consideration of the execution and delivery of this Letter by the Finance
Parties, you agree to pay the fees and expenses set forth in the Term Sheet and
in the Fee Letters as and when payable in accordance with the terms hereof and
thereof. Except as otherwise set forth in this Letter, you agree that no other
agents, co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners,
managers or co-managers will be appointed, no other titles will be awarded and
no compensation (other than that expressly contemplated in the Fee Letters) will
be paid in connection with the Bridge Facility unless you and we shall so agree.

2. Syndication. As soon as is practicable after the execution and delivery of
this Letter and the public announcement of the Transactions (the “Syndication
Commencement Date”), the Lead Arrangers intend to syndicate the Bridge Facility
to a group of financial institutions identified by the Lead Arrangers in
consultation with you, including any relationship lenders designated by you and
consented to by the Lead Arrangers and you (in both cases, such consent not to
be unreasonably withheld or delayed) (the “Syndication”; and such financial
institutions, together with the Lead Arrangers (or their designated affiliates),
the “Lenders”); provided, that in any event the Lead Arrangers agree not to
syndicate to (i) any competitor of the Company or the Target and their
subsidiaries that is in the same or a similar line of business as the Company
and the Target and their subsidiaries and is identified in writing by the
Company to the Lead Arrangers prior to the date hereof together with any
affiliates thereof (other than debt fund affiliates) that are readily
identifiable as such on the basis of their name, provided that the Company may
update such list of competitors after the date hereof by notice in writing to,
and with the consent of (such consent not to be unreasonably withheld), the Lead
Arrangers and (ii) certain banks, financial institutions, other institutional
lenders and investors, in each case designated in writing to the Lead Arrangers
by the Company prior to the date of this Letter.

The Company agrees to use commercially reasonable efforts to ensure that the
Lead Arrangers’ syndication efforts benefit from the existing lending and
investment banking relationships of the Company and its subsidiaries. To
facilitate an orderly and successful syndication of the Bridge Facility, you
agree that, until the earliest of (a) 60 days following the Closing Date,
(b) the completion of a Successful Syndication (as defined in the Fee Letter
entered into with the Lead Arrangers), (c) the termination of the Syndication as
determined by the Lead Arrangers and (d) the



--------------------------------------------------------------------------------

termination in full of the commitments under and the repayment in full of any
loans outstanding under the Bridge Facility (such earliest date, the
“Syndication Date”), the Company will not, without the prior written consent of
the Lead Arrangers, syndicate or issue, attempt to syndicate or issue, announce
or authorize the announcement of the syndication or issuance of any debt
facility or any debt of the Company or any of its subsidiaries (other than
(i) the Bridge Facility, (ii) the New Senior Notes, (iii) borrowings under the
Company’s existing credit agreements each dated September 6, 2013 among the
Company and the financial institutions party thereto (the “Existing Credit
Agreements”) (or any replacement revolving credit facilities of up to $1.0
billion arranged by the Lead Arrangers) and up to a $300 million plus
€800 million senior unsecured term loan facility arranged by the Lead Arrangers
(it being understood that any such arrangement or syndication will be
coordinated with the syndication of the Bridge Facility in a manner reasonably
satisfactory to the Lead Arrangers), (iv) any other ordinary course borrowings
under working capital, overdraft or other revolving facilities; provided the
aggregate amount excluded hereunder and under clause (vi) below shall not exceed
$50 million in the aggregate, (v) any debt incurred by Perrigo API India Pvt.
Ltd. or Chemagis India Private Ltd., (vi) any ordinary course foreign
borrowings; provided the aggregate amount excluded hereunder and under clause
(iv) above shall not exceed $50 million in the aggregate), (vii) any exchange
notes in respect of the Company’s senior notes and (viii) any borrowings under
any asset securitization transactions permitted under the Existing Credit
Agreements).

Until the Syndication Date, you agree to cooperate with us and provide
information reasonably required by us in connection with the Syndication
including the preparation of, as soon as practicable following the date hereof,
a customary information package regarding the business and operations of the
Company, including, without limitation, the delivery of all information relating
to the Transactions prepared by or on behalf of the Company deemed reasonably
necessary by the Lead Arrangers to complete the Syndication (including pro
formas and projections for at least five years); (ii) the preparation of a
customary information package for use in bank meetings and other communications
with prospective Lenders in connection with the Syndication; (iii) using
commercially reasonable efforts to arrange for direct contact between
appropriate senior management, representatives and advisors of the Company with
prospective Lenders and participation of such persons in such meetings, in all
such cases at reasonable times mutually agreed upon; (iv) the hosting, with the
Lead Arrangers, of one or more meetings with prospective Lenders and, in
connection with any such meeting, consulting with the Lead Arrangers with
respect to the presentations to be made and making available appropriate senior
management, representatives and advisors of the Company to rehearse such
presentations prior to any such meeting, in each case as reasonably requested by
the Lead Arrangers and in each case at reasonable times and at such places as
are mutually agreed upon and (v) taking commercially reasonable efforts to enter
into the Loan Documents as soon as practicable after the date hereof and in any
event within 30 days of the date hereof. You agree that the Lead Arrangers have
the right to place advertisements in financial and other newspapers and journals
at their own expense describing its services to the Company to the extent
permitted by law; provided that the Lead Arrangers will submit a copy of any
such advertisements to the Company for its approval, which approval will not be
unreasonably withheld or delayed. You further agree that any references to the
Lead Arrangers or any of their respective affiliates made in advertisements or
other marketing materials used in connection with the Transactions are subject
to the prior written approval of the Lead Arrangers which approval shall not be
unreasonably withheld or delayed. Without limiting your obligations to assist
with the Syndication as set forth herein, we agree that the completion of the
Syndication is not a condition of our commitments under the Bridge Facility.



--------------------------------------------------------------------------------

The Company will be solely responsible for the contents of any such information
package referenced in the foregoing paragraph and the presentation described in
the first sentence of the foregoing paragraph and all other information,
documentation or other materials delivered to us in connection therewith, and
you acknowledge that the Lead Arrangers will be using and relying upon such
information without independent verification thereof. You agree that, subject to
the provisions of the next paragraph, such information regarding the Bridge
Facility and information provided by the Company or its representatives to the
Lead Arrangers in connection with the Bridge Facility (including, without
limitation, draft (but ready for dissemination) and execution versions of the
Loan Documents, such information package, such presentation, publicly filed
financial statements and draft or final offering materials relating to
contemporaneous or prior securities issuances by the Company) may be
disseminated to potential Lenders and other persons through one or more Internet
sites (including an IntraLinks or Syndtrak workspace (it being understood the
Company will reimburse the Lead Arrangers for the use of such platforms))
created for purposes of syndicating the Bridge Facility (including hard copy and
via electronic transmissions).

At the request of the Lead Arrangers, the Company agrees to assist us in the
preparation of a version of the information memorandum and presentation that
does not contain material non-public information concerning the Company, Target,
or their respective affiliates or securities. In addition, the Company agrees,
at our request, to identify any information materials that do not contain
material non-public information as “PUBLIC” and any information not marked
PUBLIC shall be deemed as being suitable only for distribution to prospective
Lenders who wish to receive material non-public information (“Private Lenders”).
The Company further agrees that the following documents contain information that
may be distributed to all prospective Lenders: (x) the drafts and the final Loan
Documents (including term sheets related thereto), (y) administrative materials
prepared by the Lead Arrangers for prospective Lenders (including, without
limitation, a lender meeting invitation, bank allocation, if any, and funding
and closing memoranda) and (z) notifications of changes in the terms and
conditions of the Bridge Facility.

3. Information. The Company represents and covenants that (i) all written
information (other than projections, forward-looking information and information
of a general economic or industry-specific nature) that has been or will
hereafter be provided by or on behalf of the Company to the Lead Arrangers, the
Lenders or any of their respective affiliates in connection with the
Transactions (with respect to information relating to Target, to the Company’s
knowledge), taken as a whole, will not when furnished contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances in which such statements were or are made and
(ii) any projections that have been or will be made available to the Lead
Arrangers, the Lenders or any of their respective affiliates by or on behalf of
the Company in connection with the Transactions have been and will be prepared
in good faith and upon assumptions that are believed by the preparer thereof to
be reasonable at the time made (it being understood that projections by their
nature are inherently uncertain and no assurances are being given that the
results reflected in such projections will be achieved). You agree that if at
any time prior to the later of the Closing Date and a Successful Syndication (to
your knowledge with respect to information and projections relating to Target)
any of the representations in the preceding sentence would be incorrect in any
material respect if the information and projections were being furnished, and
such representations were being made, at such time, then you will use your
reasonable best efforts to (or, with respect to information and projections
relating to Target, you will use commercially reasonable efforts to cause Target
to) promptly supplement, or cause to be supplemented, the information and
projections so that such representations will be correct in all material
respects under those circumstances.



--------------------------------------------------------------------------------

The Company recognizes that, in providing our services pursuant to this Letter,
we will rely upon and assume the accuracy and completeness of all of the
financial, accounting, tax and other information discussed with or reviewed by
us for such purposes, and we do not assume responsibility for the accuracy or
completeness thereof. The Lead Arrangers will have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of the Company
or any other party or to advise or opine on any related solvency issues.

4. Conditions. Each Finance Party’s commitments and agreements hereunder are
subject to the conditions set forth in this Section 4, in Annex B to the Term
Sheet and in Exhibit A under the heading “ Conditions Precedent”.

Notwithstanding anything in this Letter, the Fee Letters or the Loan Documents
to the contrary, (a) the only representations relating to you, the Target and
your subsidiaries and respective businesses the accuracy of which shall be a
condition to availability of the Bridge Facility on the Closing Date shall be
(i) such of the representations made by the Target (or its applicable affiliate)
in the Purchase Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to your (or your applicable affiliates’) obligations to close under the Purchase
Agreement or you have (or your applicable affiliate has) the right to terminate
your or its obligations under the Purchase Agreement as a result of a breach of
such representations in the Purchase Agreement (the “Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the Loan Documents shall be in a form such that they do not
impair availability of the Bridge Facility on the Closing Date if the conditions
set forth in this Letter are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheet relating to organization, existence and good standing; corporate
power and authority; the execution, delivery, and enforceability of the Loan
Documents; no conflicts with organizational documents or, insofar as it relates
to the execution, delivery and performance of the Loan Documents, applicable
law, or, to the extent such conflict or lien could reasonably be expected to
result in a material adverse effect, or the creation or imposition of liens on
assets of the Company and its subsidiaries, agreements; governmental approvals;
use of proceeds; Investment Company Act; solvency; use of proceeds not violating
anti-terrorism, sanctions (including direct or knowing indirect use of proceeds
for the purpose of sales, transactions or dealings in or with sanctioned
countries to the extent prohibited as of the Closing Date by applicable law) and
anti-bribery laws and Patriot Act; and Federal Reserve margin regulations.
Notwithstanding anything in this Letter or the Fee Letters to the contrary, the
only conditions to availability of the Bridge Facility on the Closing Date are
set forth in each of this Section 4, in Annex B to the Term Sheet and in Exhibit
A under the heading “ Conditions Precedent”. This paragraph, and the provisions
herein, shall be referred to as the “Limited Conditionality Provision”.

5. Indemnification. To induce us to enter into this Letter and the Loan
Documents, you hereby agree to indemnify and hold harmless each Administrative
Agent, each Lead Arranger, the Syndication Agent, and each other agent or
co-agent (if any) designated by the Lead Arrangers with respect to the Bridge
Facility (each, an “Agent”), each Lead Arranger in



--------------------------------------------------------------------------------

any other capacity to which they may be appointed by you in connection with the
Transactions, each Lender (including, in any event, JPMCB and Barclays) and
their respective affiliates and each partner, trustee, shareholder, director,
officer, employee, advisor, representative, agent, attorney and controlling
person thereof (each, an “Indemnified Person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses, joint or several, of any kind or
nature whatsoever that may be brought by the Company, any of their respective
affiliates or any other person or entity and which may be incurred by or
asserted against or involve the Administrative Agent, any Lead Arranger, the
Syndication Agent, any other Agent, any Lender or any other Indemnified Person
as a result of or arising out of or in any way related to or resulting from the
Acquisition, this Letter, the Bridge Facility, the Transactions or any related
transaction contemplated hereby or thereby or any use or intended use of the
proceeds of the Bridge Facility and, upon demand, to pay and reimburse the
Administrative Agent, the Lead Arrangers, the Syndication Agent, each other
Agent, each Lender and each other Indemnified Person for any reasonable legal or
other out-of-pocket expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (including, without limitation, in
connection with the enforcement of the indemnification obligations set forth
herein) (whether or not the Administrative Agent, the Lead Arrangers, the
Syndication Agent, any other Agent, any Lender or any other Indemnified Person
is a party to any action, suit, proceeding or claim out of which any such
expenses arise); provided that (x) your obligation to reimburse the Indemnified
Persons for legal expenses shall be limited to the fees, charges and
disbursements of one counsel to all Indemnified Persons (and, if reasonably
necessary, of one regulatory counsel and one local counsel in any relevant
jurisdiction) and, solely in the case of an actual or potential conflict of
interest of which you are notified in writing, of one additional counsel (and if
reasonably necessary, of one regulatory counsel and one local counsel in any
relevant jurisdiction) to the affected Indemnified Persons, (y) you will not
have to indemnify any Indemnified Person against any claim, loss, damage,
liability or expense to the extent the same resulted from (i) the gross
negligence or willful misconduct of the respective Indemnified Person or any of
such Indemnified Person’s affiliates, partners, trustees, shareholders,
directors, officers, employees, representatives or controlling person (any such
person, a “Related Person”) to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment, (ii) a material breach by
such Indemnified Person or any of its Related Persons of its express obligations
under this Letter (to the extent determined by a court of competent jurisdiction
in a final and non-appealable judgment in any claim, litigation or proceeding
brought by you) or (iii) disputes solely among or between Indemnified Persons
not relating to any acts or omissions by the Company (other than disputes
against the Administrative Agent or any Lead Arranger or the Syndication Agent
in its capacity or in fulfilling its role as the Administrative Agent, a Lead
Arranger, the Syndication Agent or any similar role under the Bridge Facility)
and (z) each Indemnified Person will repay to the Company any such reimbursement
to the extent that it is determined that such Indemnified Person is not entitled
to indemnification by virtue of clause (y). Notwithstanding any other provision
of this Letter, none of the Administrative Agent, the Lead Arrangers, the
Syndication Agent any other Agent, any Lender or any other Indemnified Person
will be responsible or liable to you or any other person or entity for damages
arising from the use by others of any information or other materials obtained
through internet, electronic, telecommunications or other information
transmission systems except to the extent that such damages resulted from the
gross negligence or willful misconduct of the respective Indemnified Person (to
the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment).



--------------------------------------------------------------------------------

Promptly after receipt by any Indemnified Person of notice of the commencement
of any such action, suit, proceeding or claim, such Indemnified Person will
notify you in writing of the commencement thereof; provided that the omission to
so notify you will not relieve you of any liability which you may have hereunder
except to the extent you have been materially prejudiced by such failure. The
Company shall have the right to assume the defense or control the settlement of
any such claim or action and to select counsel with respect thereto, which
counsel shall be subject to the approval of the Lead Arrangers (such approval
not to be unreasonably withheld or delayed), provided that the Company shall not
consent to any settlement of or to the entry of any judgment with respect to any
such claim or action except in accordance with the provisions of the next
succeeding paragraph (notwithstanding the Company’s right to appoint counsel to
represent such Indemnified Person in an action, such Indemnified Person shall
have the right to employ separate counsel at the Company’s expense (subject to
the limitations in the preceding paragraph) and to participate in the defense of
any such claim or action as to it with the consent of the Company (such consent
not to be unreasonably withheld or delayed) if (i) the use of counsel chosen by
the Company to represent such Indemnified Person would present such counsel with
an actual or potential conflict of interest or the Lead Arrangers reasonably
determine that there are defenses available to it which are in addition to or
different from the defenses available to the Company or (ii) the Company shall
not have employed counsel satisfactory to such Indemnified Person to represent
such Indemnified Person within a reasonable time after notice of the
commencement of such action, suit, proceeding or claim). Notwithstanding the
foregoing, any Indemnified Person shall have the right to settle any such claim
or action without the consent of the Company; provided that the Company shall
have no liability for any settlement entered into without its prior written
consent.

The Company will not, without the subject Indemnified Party’s written consent,
such consent not to be unreasonably withheld, conditioned or delayed, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any claim, action or proceeding in respect of which indemnity may be
sought hereunder, whether or not any Indemnified Person is an actual or
potential party thereto, unless such settlement, compromise, consent or
termination (i) includes an unconditional release of each Indemnified Person
from any liabilities arising out of such claim, action or proceeding and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong-doing or a failure to act by or on behalf of any Indemnified
Person.

The indemnity and reimbursement obligations of the Company under this Section 5
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and the Indemnified Persons.

Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Letter or the
Transactions. You will not be responsible to us or any other Indemnified Person
or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Letter or the
Transactions; provided, that your indemnity and reimbursement obligations under
this Section 5 shall not be limited by this sentence.



--------------------------------------------------------------------------------

6. Assignments. Neither this Letter nor the Fee Letters may be assigned by you
(other than, with the consent of the Lead Arrangers (not to be unreasonably
withheld), on the Closing Date to the ultimate borrower under the Bridge
Facility) without the prior written consent of the Finance Parties party thereto
(and any purported assignment without such consent will be null and void), and
this Letter and the Fee Letters are intended to be solely for the benefit of the
parties thereto and are not intended to confer any benefits upon, or create any
rights in favor of, any person (including stockholders, employees or creditors
of the Company) other than the parties thereto (and any Indemnified Person).
Each of the Finance Parties may assign its agreements hereunder and under the
Fee Letters, in whole or in part, to any of its respective affiliates, with the
Company’s consent (not to be unreasonably withheld or delayed), to additional
arrangers or any Lender and upon such assignment, each applicable Finance Party,
will be released from that portion of its commitments and agreements hereunder
that has been assigned. Neither this Letter nor the Fee Letters may be amended
or any term or provision thereof waived or modified except by an instrument in
writing signed by each of the parties thereto.

7. USA PATRIOT Act Notification. Each of the Finance Parties hereby notifies the
Company that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it and
each other Lender may be required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow the Finance Parties and each other
Lender to identify the Company in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Finance Parties and each other Lender.

8. Sharing Information; Affiliate Activities; Other Matters. Please note that
this Letter, the Fee Letters and any written or oral communications provided by
the Finance Parties or any of their respective affiliates in connection with the
Transactions are exclusively for the information of the board of directors and
senior management of the Company and may not be disclosed to any person or
entity or circulated or referred to publicly without our prior written consent
except, after providing written notice to the Finance Parties to the extent
permitted by law, pursuant to applicable law or compulsory legal process,
including, without limitation, a subpoena or order issued by a court of
competent jurisdiction or by a judicial, administrative or legislative body or
committee. In addition, we hereby consent to your disclosure of (i) this Letter
and such communications to the Company’s affiliates, officers, directors,
employees, attorneys, accountants, agents and advisors who are directly involved
in the consideration of the Bridge Facility to the extent you notify such
persons of their obligations to keep this Letter and such communications
confidential and such persons agree to hold the same in confidence, (ii) this
Letter or the information contained herein (but not the Fee Letters, other than
versions of the Fee Letters with any fees and other economic terms redacted in a
customary manner (which in any event shall include redaction of any fee or other
economic terms) to Target and its affiliates, officers, directors, employees,
attorneys, accountants, agents and advisors who are directly involved in the
consideration of the Bridge Facility to the extent you notify such persons of
their obligations to keep this Letter and the information contained herein
confidential and such persons agree to hold the same in confidence and (iii) the
aggregate amount of additional interest and fees set forth herein as part of the
projections, pro forma information or a generic disclosure of aggregate sources
and uses related to additional interest and fee amounts related to the
Transactions or any other information in this Letter (other than specific
additional interest and fees) or other communications to the extent customary or
required in offering and marketing



--------------------------------------------------------------------------------

materials for the Bridge Facility, New Equity, the Term Loan Facility, the
Revolving Facility or the New Senior Notes or to the extent customary or
required in any public or regulatory filing relating to the Transactions;
provided that the foregoing restrictions shall cease to apply to the extent such
information becomes publicly available other than by reason of disclosure in
violation of this paragraph. Notwithstanding anything herein to the contrary,
any party to this Letter (and each employee, representative or other agent of
such party) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the Bridge Facility and all materials of
any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure will remain subject to the
confidentiality provisions hereof (and the immediately preceding sentence will
not apply) to the extent reasonably necessary to enable the parties hereto,
their respective affiliates and their respective affiliates’ directors and
employees to comply with the applicable securities laws. For this purpose, “tax
treatment” means U.S. federal or state income tax treatment, and “tax structure”
is limited to any facts relevant to the U.S. federal income tax treatment of the
transactions contemplated by the Loan Documents and this Letter but does not
include information relating to the identity of the parties hereto or any of
their respective affiliates.

The Finance Parties shall use all nonpublic information received by them in
connection with the Transactions solely for the purposes of providing the
services that are the subject of this Letter and the transactions contemplated
hereby and shall treat confidentially all such information with the same degree
of care as they treat their own confidential information; provided, however,
that nothing herein shall prevent any Finance Party from disclosing any such
information (a) to any Lenders or participants or prospective Lenders or
participants, (b) in any legal, judicial, administrative proceeding or other
process or otherwise as required by applicable law or regulations (in which case
such Finance Party shall promptly notify you, in advance, to the extent
permitted by law), (c) upon the request or demand of any regulatory authority
having jurisdiction over such Finance Party or its affiliates (in which case
such Finance Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, give you notice thereof to the
extent lawfully permitted to do so), (d) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such Finance
Party (collectively, “Representatives”) who are informed of the confidential
nature of such information, (e) to any of its respective affiliates solely in
connection with the Transactions (provided that such information shall be
provided on confidential basis), (f) to the extent any such information becomes
publicly available other than by reason of disclosure by such Finance Party, its
affiliates or Representatives in breach of this Letter, (g) for purposes of
establishing a “due diligence” or other similar defense and (h) for purposes of
enforcing the rights of the Finance Parties under this Letter; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis in accordance with the standard syndication
processes of such Finance Party or customary market standards for dissemination
of such types of information. The obligations of the Finance Parties under this
paragraph shall remain in effect until two years from the date hereof.



--------------------------------------------------------------------------------

You agree that you will not assert any claim against any Finance Party based on
an alleged breach of fiduciary duty by any Finance Party in connection with this
Letter and the transactions contemplated hereby. Additionally, you acknowledge
and agree that, as a Finance Party, neither JPMorgan, JPMCB nor Barclays is
advising you as to any legal, tax, investment, accounting, regulatory or any
other matters in any jurisdiction. You shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Finance Parties shall have no responsibility or liability to you with respect
thereto. Any review by the Finance Parties of you, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Finance Parties and shall not be on behalf of you. In
addition, we may employ the services of our respective affiliates in providing
certain services hereunder and may exchange with such affiliates information
concerning you and other companies that may be the subject of the transactions
contemplated by this Letter and such affiliates will be entitled to the benefits
afforded to us hereunder.

You acknowledge that each Finance Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. No Finance
Party will use confidential information obtained from you by virtue of the
transactions contemplated by this Letter or its other relationships with you in
connection with the performance by such Finance Party of services for other
companies, and neither Finance Party will furnish any such information to other
companies. You also acknowledge that no Finance Party has any obligation to use
in connection with the transactions contemplated by this Letter, or to furnish
to you, confidential information obtained from other companies.

You further acknowledge that each Finance Party is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, any Finance Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by any Finance
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

Please note that the Finance Parties and their respective affiliates do not
provide tax, accounting or legal advice.

In addition, please note that J.P. Morgan Securities LLC has been retained by
you as financial advisor (in such capacity, the “Financial Advisor”) to you in
connection with the Acquisition. You agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from, on the one hand, the engagement of the
Financial Advisor, and on the other hand, our and our affiliates’ relationships
with you as described and referred to herein.



--------------------------------------------------------------------------------

9. Waiver of Jury Trial; Governing Law; Submission to Jurisdiction, Etc.;
Binding Obligations

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
LETTER IS HEREBY WAIVED BY THE PARTIES HERETO. THIS LETTER WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK; PROVIDED, THAT (A) THE
INTERPRETATION OF THE DEFINITION OF MATERIAL ADVERSE EFFECT AND WHETHER THERE
SHALL HAVE OCCURRED A MATERIAL ADVERSE EFFECT, (B) WHETHER THE ACQUISITION HAS
BEEN CONSUMMATED AS CONTEMPLATED BY THE ACQUISITION AGREEMENT AND (C) WHETHER
THE REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF THE COMPANY AND
TARGET IN THE ACQUISITION AGREEMENT ARE ACCURATE AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF YOU HAVE THE RIGHT TO TERMINATE YOUR OBLIGATIONS UNDER THE
ACQUISITION AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
BELGIUM WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, located in the Borough of Manhattan and (b) the United States
District Court for the Southern District of New York, located in the Borough of
Manhattan, and any appellate court from any such court, in any action, suit,
proceeding or claim arising out of or relating to the Transactions or the other
transactions contemplated by this Letter or the performance of services
hereunder and agrees that all claims in respect of any such action, suit,
proceeding or claim may be heard and determined in such New York State court or,
to the extent permitted by law, in such Federal court, (ii) waives, to the
fullest extent that it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any action, suit, proceeding
or claim arising out of or relating to this Letter or the transactions
contemplated hereby or the performance of services hereunder in any such New
York State or Federal court and (iii) waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of any such action,
suit, proceeding or claim in any such court. The Company hereby appoints its
subsidiary, Perrigo Company, 515 Eastern Avenue, Allegan, Michigan 49010, or if
otherwise, its principal place of business in The City of New York from time to
time, as its agent for service of process, and agrees that service of any
process, summons, notice or document by hand delivery or registered mail upon
such agent shall be effective service of process for any suit, action or
proceeding brought in any such court. Each of the parties hereto agrees to
commence any such action, suit, proceeding or claim either in the United States
District Court for the Southern District of New York or in the Supreme Court of
the State of New York, New York County located in the Borough of Manhattan. A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction you are or may be
subject, by suit upon judgment.

The Company hereby agrees to indemnify us and our affiliates against any loss
incurred by us or our affiliates as a result of any judgment or order being
given or made for any amount due hereunder and such judgment or order being
expressed and paid in a currency (the “judgment currency”) other than U.S.
dollars and as a result of any variation as between (i) the rate of exchange at
which the U.S. dollar amount is converted into the judgment currency for the
purpose of such judgment or order, and (ii) the rate of exchange at which such
indemnified person is able to purchase U.S. dollars with the amount of the
judgment currency actually received by the



--------------------------------------------------------------------------------

indemnified person. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

This Letter is issued for your benefit only and no other person or entity (other
than the Indemnified Persons) may rely hereon.

This Letter may be executed in any number of counterparts, each of which when
executed will be an original and all of which, when taken together, will
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Letter by facsimile or other electronic transmission (including
.pdf) will be as effective as delivery of a manually executed counterpart
hereof. This Letter, the Fee Letters and the Loan Documents are the only
agreements that have been entered into among the parties hereto with respect to
the Bridge Facility and set forth the entire understanding of the parties with
respect thereto and supersede any prior written or oral agreements among the
parties hereto with respect to the Bridge Facility. Those matters that are not
covered or made clear in this Letter or in the Loan Documents are subject to
mutual agreement of the parties. This Letter is in addition to the agreements of
the parties set forth in the Fee Letters. No person has been authorized by the
Finance Parties to make any oral or written statements that are inconsistent
with this Letter.

Each of the parties hereto agrees that this Letter and the Fee Letters each
constitutes a legal, valid and binding obligation, enforceable against such
parties in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law) with respect to the
subject matter herein and therein (including an obligation to negotiate in good
faith)), it being acknowledged and agreed that the funding of the Bridge
Facility is subject only to the conditions specified in Section 4; provided,
that nothing contained in this Letter obligates you or any of your affiliates to
consummate any portion of the Transactions.

10. Survival. The provisions of Sections 2 (Syndication), 3 (Information), 5
(Indemnification), 8 (Sharing Information; Affiliate Activities; Other Matters)
and 9 (Waiver of Jury Trial; Governing Law; Submission to Jurisdiction, Etc.;
Binding Effect) of this Letter shall remain in full force and effect
notwithstanding the execution and delivery or termination of the Loan Documents,
the funding of the loans thereunder or the termination of this Letter.

11. Termination; Acceptance. This Letter, the Lead Arrangers’ commitments
hereunder and the Finance Parties’ agreements to provide the services described
herein and all other rights and obligations of the parties to this Letter will
terminate upon the first to occur of (i) receipt by the Finance Parties of
written notice of termination from you, (ii) the consummation of the Acquisition
without the use of the Bridge Facility and (iii) 5:00 p.m. (New York City time)
on the date that is 9 months from the date hereof, unless in each case the
closing of the Bridge Facility has been consummated on or before such date on
the terms and subject to the conditions set forth herein and in the Term Sheet.



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Letter, together, if not
previously executed and delivered, with the Fee Letters on or before 11:59 p.m.
(New York City time) on November 6, 2014, whereupon this Letter and the Fee
Letters will become binding agreements between you and us. If not signed and
returned as described in the preceding sentence by such time and date, this
offer will terminate on such date.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Please confirm that the foregoing is our mutual understanding by signing and
returning to us an executed counterpart of this Letter.

 

Very truly yours, J.P. MORGAN SECURITIES LLC   By:  

/s/ John H. Fiore

Name:   John H. Fiore Title:   Managing Director   JPMORGAN CHASE BANK, N.A.  
By:  

/s/ Krys Szrenski

Name:   Krys Szrenski Title:   Vice President

[Signature Page to Perrigo Bridge Commitment Letter]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC   By:  

/s/ Claire O’Connor

Name:   Claire O’Connor Title:   Managing Director

[Signature Page to Perrigo Bridge Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above by:

 

PERRIGO COMPANY PLC   By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Chief Financial Officer

[Signature Page to Perrigo Bridge Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

€1.75 Billion Senior Unsecured Bridge Facility

Summary of Terms and Conditions

Capitalized terms used herein but not defined have the meanings assigned to such
terms in the Letter to which this Exhibit A is attached.

 

Transactions:

   Perrigo Company PLC, a public limited company organized under the laws of
Ireland (the “Company”) intends to acquire (the “Acquisition”) pursuant to the
Agreement For the Sale and Purchase of 685,348,257 Shares of Omega Pharma Invest
NV (“Target”), among the Company, as Purchaser, and Alychlo NV, a limited
liability company incorporated under the laws of Belgium, and Holdco I BE NV, a
limited liability company incorporated under the laws of Belgium, as Sellers,
dated November 6, 2014 (including any schedules, exhibits, annexes, appendices
or other attachments thereto, the “Purchase Agreement”) all of the outstanding
ordinary shares of Target for €1,845,983,131 (increased by interest from
September 30, 2014 until the completion date based on an amount of
€2,480,000,000 at a rate set forth in the Purchase Agreement) of cash
consideration (the “Cash Consideration”) and 5,397,711 shares of the Company’s
equity securities. In connection with the Acquisition, the Company intends to
finance a portion of the payment of the cash consideration in respect of the
Acquisition, the repayment of certain existing indebtedness of the Company and
the Target and the payment of fees and expenses related to the Acquisition from
the following sources: (i) the proceeds of up to $1.6 billion in senior
unsecured notes (the “New Senior Notes”) or, to the extent that the New Senior
Notes are not issued at or prior to the time the Acquisition is consummated, the
proceeds of borrowings under the Bridge Facility (as defined below), (ii) the
proceeds of a new revolving facility in an amount of up to $1.0 billion (the
“Revolving Facility”, the loans thereunder “Revolving Loans”), (iii) the
proceeds of a new term loan facility in an amount up to $300 million plus €800
million (the “Term Loan Facility”, the term loans thereunder, “Term Loans”),
(iv) the proceeds of up to $1.1 billion in new equity or equity-linked
securities of the Company (the “New Equity”) or, to the extent that the New
Equity proceeds are not available at or prior to the time of the Acquisition is
consummated, the proceeds of borrowings under the Bridge Facility and (v) up to
$700 million in cash on hand at the Company and its subsidiaries. The
transactions set forth above are collectively referred to as the “Transactions”.

Borrower:

   Elan Finance PLC, a wholly owned subsidiary of the Company organized under
the laws of Ireland (to be renamed Perrigo Finance PLC) (the “Borrower”).

Guarantor:

   The Company. No subsidiary guarantors, subject to the covenant relating to
the addition of an entity as a guarantor if such entity is an obligor of notes
or syndicated credit facilities of the Company or its subsidiaries.

 

1



--------------------------------------------------------------------------------

Joint Bookrunners and

Joint Lead Arrangers:

  

 

J.P. Morgan Securities LLC (“JPMorgan”) and Barclays Bank PLC will act as joint
bookrunners and joint lead arrangers (in such capacities, “Lead Arrangers”) for
the Bridge Facility (as defined below).

Administrative Agent:    JPMorgan Chase Bank, N.A. (“JPMCB”) will act as sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined below) and will perform the duties
customarily associated with such role. Syndication Agent:    Barclays will act
as sole and exclusive syndication agent (in such capacity, the “Syndication
Agent”) and will perform the duties customarily associated with such role.
Lenders:    JPMCB, Barclays and other banks, financial institutions and
institutional lenders arranged by the Lead Arrangers (each, a “Lender” and,
collectively, the “Lenders”). Purpose/Use of Proceeds:    The proceeds of the
Bridge Facility will be used to fund, in part, the Acquisition, for the
repayment of certain existing indebtedness of the Target, and to pay all or a
portion of the costs incurred by the Company or any of its subsidiaries in
connection with such transactions. Bridge Facility:    Up to €1.75 billion of
senior unsecured term loans (the “Bridge Facility”; the loans thereunder the
“Loans”; and the commitments thereunder, the “Commitments”). Commitments will be
denominated in euro (it being understood drawing shall be available in the
currencies set forth below). Availability:    One drawing in a combination of
U.S. dollars and euro may be made under the Bridge Facility on the Closing Date.
Closing Date:    The date on which the initial borrowings under the Bridge
Facility are made and the Acquisition is consummated (the “Closing Date”).
Maturity:    The maturity date of the Bridge Facility will be the date which is
364 days after the Closing Date (the “Maturity Date”). Repayment of Loans:   
All Loans outstanding under the Bridge Facility will be payable in full on the
Maturity Date.

Interest Rate, Additional

Interest and Certain Fees:

  

 

As set forth on Annex A-I.

Interest Payments:    Quarterly for Loans bearing interest based upon the Base
Rate (as defined in Annex A-I); on the last day of selected interest periods
(which will be one week or one, two or three months) for Loans bearing interest
based upon the Adjusted Eurodollar Rate (as defined in Annex A-I); and upon
prepayment (with respect to the principal

 

2



--------------------------------------------------------------------------------

  

amounts so prepaid), in each case payable in arrears and computed on the basis
of a 360-day year with respect to Loans bearing interest based upon the Adjusted
Eurodollar Rate, or Federal Funds effective rate (or a 365/366-day year with
respect to Loans bearing interest based upon the Administrative Agent’s prime
rate).

Voluntary Prepayments:    The Bridge Facility may be prepaid in whole or in part
without premium or penalty (but with accrued interest); provided that Loans
bearing interest based upon the Adjusted Eurodollar Rate will be prepayable only
on the last day of the applicable interest period unless the Borrower pays any
related breakage costs. Voluntary prepayments of the Loans may not be
reborrowed.

Mandatory Prepayments

and Commitment Reductions:

  

 

From and after the date of the Letter to the Closing Date, the aggregate
commitments in respect of the Bridge Facility shall be permanently reduced, and
after the Closing Date, the aggregate Loans under the Bridge Facility shall be
prepaid, in each case, on a dollar-for-dollar basis (after giving effect to
expenses), by the following amounts, within one business day of receipt of such
amount (or, with respect to commitment reductions as set forth in Clause 1(y)
below, the date of execution by the Company and one or more financial
institutions and effectiveness of committed definitive loan documentation with
respect to such facility:

  

1.      Incurrence of Indebtedness: (x) 100.0% of the net cash proceeds actually
received by the Company or any of its subsidiaries from the incurrence of
indebtedness for borrowed money (including hybrid securities and debt securities
convertible to equity) by such entity (excluding (i) intercompany debt of such
entities (including for the avoidance of doubt intercompany debt incurred in
connection with the Acquisition), (ii) borrowings under the Company’s existing
revolving or term loan credit facilities (the “Existing Credit Agreements”) or
any replacement revolving credit facility or term loan facility arranged by the
Lead Arrangers, in an amount not to exceed $600 million and $300 million plus
€800 million, respectively (plus additional amounts under such term loan
facility to the extent utilized to repay Target Surviving Debt), (iii) any other
ordinary course borrowings under working capital, overdraft or other revolving
facilities; provided the aggregate amount excluded hereunder and under clause
(v) below shall not exceed $50 million in the aggregate, (iv) any debt incurred
by Perrigo API India Pvt. Ltd. or Chemagis India Private Ltd., (v) any ordinary
course foreign borrowings; provided the aggregate amount excluded hereunder and
under clause (iii) above shall not exceed $50 million in the aggregate, (vi)
issuances of commercial paper, (vii) any exchange notes in respect of the
Company’s existing senior notes, (viii) any borrowings under any asset
securitization transactions permitted under the Existing Credit Agreements and
(ix) to the extent that

 

3



--------------------------------------------------------------------------------

  

the Revolving Facility does not increase the commitments under the Company’s
existing $600.0 million senior unsecured revolving loan facility to $1.0 billion
(such shortfall, the “Revolving Facility Increase Shortfall”), borrowings under
additional revolving loan facilities of the Company in an amount not to exceed
the Revolving Facility Increase Shortfall (this clause (ix), for the avoidance
of doubt also permitting the Revolving Facility Increase Shortfall to take the
form of an increase in such existing revolving commitments) and (y) the
aggregate amount of commitments received in respect of the Term Loan Facility in
excess of $300 million plus €800 million (provided the conditions to funding of
such excess amount are no more restrictive than the conditions to funding of the
Bridge Facility and such additional amounts are not to be utilized to repay
Target Surviving Debt).

  

2.      Equity Offerings: 100.0% of the net cash proceeds actually received from
the issuance of any equity securities by the Company or any of its subsidiaries
(other than (i) issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements, (ii) issuances to the Company or any of its
subsidiaries or (iii) issuances in connection with any increase in the purchase
price with respect to the Acquisition).

  

3.      Asset Sales: 100.0% of the net cash proceeds actually received by the
Company or any of its subsidiaries from the sale or other disposition of any
property or assets of such entities outside the ordinary course of business
(except for (i) sales or other dispositions between or among such entities and
(ii) sales or other dispositions, the net cash proceeds of which do not exceed
$50 million in the aggregate) in each case to the extent not reinvested in the
business or committed to be reinvested in the business within 18 months after
the receipt of such net cash proceeds.

   All mandatory prepayments and commitment reductions will be applied without
penalty or premium (except for breakage costs and accrued interest, if any) and
will be applied pro rata to the outstanding Loans or commitments under the
Bridge Facility, as applicable. Mandatory prepayments of the Loans may not be
reborrowed. Collateral:    The obligations under the Bridge Facility will be
unsecured. Representations and Warranties:    The Bridge Facility will only
contain the following representations and warranties: organization and powers;
authorization and enforceability; government approvals and no conflicts;
financial condition and no material adverse change; properties; litigation and
environmental matters; compliance with laws and agreements (including
anti-corruption, sanctions (including direct or knowing indirect use of proceeds
for the purpose of sales, transactions or

 

4



--------------------------------------------------------------------------------

   dealings in or with sanctioned countries to the extent prohibited by
applicable law) and anti–terrorism laws); investment company status; taxes;
ERISA; disclosure; use of proceeds (including margin regulations); and solvency
of the Company and its subsidiaries on a consolidated basis as of the Closing
Date.

Covenants:

   The Bridge Facility will only contain the following affirmative covenants:
delivery of financial statements, notice of ratings changes and other
information; notices of certain material events; maintenance of existence and
conduct of business; payment of obligations; maintenance of properties,
insurance, accounts; maintenance of books and records and inspection rights;
compliance with laws; use of proceeds (including use of proceeds in compliance
with the representation relating to anti-corruption, sanctions (including direct
or knowing indirect use of proceeds for the purpose of sales, transactions or
dealings in or with sanctioned countries to the extent prohibited by applicable
law) and anti-terrorism laws); and further assurances (including (other than in
each case with respect to Target Surviving Debt) with regard to assurances after
entering into additional agreements that contain financial covenants and a
requirement for any subsidiary that guarantees the Company’s (or its
subsidiaries’) notes or syndicated credit facilities after the Closing Date to
be added as a guarantor of the Bridge Facility).    The Bridge Facility will
contain only the following negative covenants (subject to carve-outs, baskets
and exceptions (including for the Target Surviving Debt (as defined below), it
being understood the Target Surviving Debt shall not be “scheduled” debt but
instead will be permitted pursuant to a separate new exception that may not be
refinanced (unless another exception is available, in which case such new
refinancing debt shall no longer be “Target Surviving Debt” for purposes of the
exclusions set forth in this term sheet), that are consistent with the Existing
Credit Agreements): non-guarantor subsidiary indebtedness; liens; fundamental
changes; investments, loans, advances, guarantees and acquisitions; swap
agreements; restricted payments; transactions with affiliates; restrictive
agreements; and disposition of assets.    The financial covenants shall be as
follows:    The financial covenants shall be tested starting on the last day of
the first full fiscal quarter after the Closing Date and thereafter on the last
day of each subsequent fiscal quarter and shall consist of (a) a maximum
consolidated Leverage Ratio (to be defined in a manner consistent with the
Existing Credit Agreements) of 5.50 to 1.00, with step-downs to 4.50 to 1.00 on
the last day of the fiscal quarter ended on or about September 30, 2015, 3.75 to
1.00 on the last day of the fiscal quarter ended on or about March 31, 2016 and
3.50 to 1.00 on the last day of the fiscal ended on or about September 30, 2016;
provided that after such level reaches (x) 3.50 to 1.00, it may be increased up
to 0.50 to 1.00 or (y) 3.75 to 1.00, it may be increased up

 

5



--------------------------------------------------------------------------------

   to 0.25 to 1.00, in each case, for up to four fiscal quarters after a
qualified acquisition and (b) a minimum Interest Coverage Ratio (to be defined
in a manner consistent with the Existing Credit Agreements) of 3.50 to 1.00.
Events of Default:    The Bridge Facility will contain the following events of
default: failure to make payments when due (subject to customary grace periods
in the case of failure to pay interest, fees or other amounts payable under the
Loan Documents); material inaccuracy of representations, warranties or certain
deliverables when made or delivered; non-compliance with covenants (subject to a
30 day grace period in the case of certain affirmative covenants); cross default
to material indebtedness (other than Target Surviving Debt);
bankruptcy/insolvency; material judgments; ERISA; actual or asserted invalidity
of Loan Documents; and change of control.    For a period commencing on the
Closing Date and ending on the date falling 90 days after the Closing Date (the
“Clean-up Date”), notwithstanding any other provision of any Loan Documents (as
defined below), any breach of covenants, misrepresentation or other default
which arises with respect to the Target and its subsidiaries will be deemed not
to be a breach of representation or warranty, a breach of covenant or an event
of default, as the case may be, if:   

(i)     it is capable of remedy and reasonable steps are being taken to remedy
it;

  

(ii)    the circumstances giving rise to it have not been procured by or
approved by the Borrowers or the Company; and

  

(iii)  it is not reasonably likely to have a material adverse effect.

   If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
event of default, as the case may be, notwithstanding the above. Conditions
Precedent:    The several obligations of the Lenders to make, or to cause one of
their respective affiliates to make, Loans on the Closing Date, will be subject
solely to the satisfaction or waiver of the conditions set forth in Annex B and
in Section 4 of the Letter. Voting:    Amendments and waivers with respect to
the Loan Documents shall require the approval of Lenders holding more than 50%
of the aggregate amount of the Commitments and Loans (the “Required Lenders”),
except that (a) the consent of each Lender directly affected thereby shall be
required with respect to (i) reductions in the amount or extensions of the
scheduled date of any amortization or final maturity of any Loan, (ii)
reductions in the rate of interest or any fee or extensions of any due date
thereof, (iii) increases in the amount or

 

6



--------------------------------------------------------------------------------

   extensions of the expiry date of any Lender’s Commitment, (iv) changes in the
pro rata sharing provisions and (v) reductions of any of the voting percentages,
and (b) the consent of 100% of the Lenders shall be required with respect to
release of the Guarantor.    The Loan Documents shall contain customary
provisions consistent with the Existing Credit Agreements for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
the Required Lenders shall have consented thereto. Assignments and
Participations:   

 

The Lenders shall be permitted to assign all or a portion of their Loans and
Commitments with the consent, not to be unreasonably withheld or delayed, of (a)
the Borrower, unless (i) the assignee is a Lender, an affiliate of a Lender or
an approved fund or (ii) a payment or bankruptcy event of default has occurred
and is continuing, in which such case such consent shall not be required and (b)
the Administrative Agent, unless a Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund, in which such case such consent shall
not be required; provided that the Borrower shall be deemed to have consented in
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five business days after having received notice
thereof. In the case of a partial assignment (other than to another Lender, an
affiliate of a Lender or an approved fund), the minimum assignment amount shall
be $5,000,000 unless otherwise agreed by the Borrower and the Administrative
Agent. The Administrative Agent shall receive a processing and recordation fee
of $3,500 in connection with each assignment. The Lenders shall also be
permitted to sell participations in their Loans. Participants shall have the
same benefits as the selling Lenders with respect to yield protection and
increased cost provisions, subject to customary limitations. Voting rights of a
participant shall be limited to those matters set forth in clause (a) above
under the heading “Voting” with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required. Pledges of
Loans in accordance with applicable law shall be permitted without restriction.

Yield Protection:    The Loan Documents shall contain customary provisions
consistent with the Existing Credit Agreements (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve, tax,
capital adequacy, liquidity requirements and other requirements of law (provided
that (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in law, regardless

 

7



--------------------------------------------------------------------------------

   of the date enacted, adopted, issued or implemented) and from the imposition
of or changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of Loan bearing interest at the Adjusted Eurodollar Rate (as defined in Annex
A-I) on a day other than the last day of an interest period with respect
thereto. Defaulting Lenders:    The Loan Documents shall contain provisions
relating to “defaulting” Lenders consistent with the Existing Credit Agreements.
Indemnity and Expenses:    The Bridge Facility will contain provisions relating
to indemnity, expense reimbursement and related matters customary for
transactions of this type consistent with those in the Existing Credit
Agreements, and in any event to include that:    (i) the Borrower shall pay (a)
all reasonable out-of-pocket expenses of the Administrative Agent and the Lead
Arrangers associated with the syndication of the Bridge Facility and the
preparation, execution, delivery and administration of the Bridge Facility and
any amendment or waiver with respect thereto (including the reasonable fees,
disbursements and other charges of counsel) and (b) all out-of-pocket expenses
of the Administrative Agent and the Lenders (including the fees, disbursements
and other charges of counsel) in connection with the enforcement of the Loan
Documents; provided that the obligation to pay fees, disbursements and other
charges of legal counsel shall be limited to the fees, disbursements and other
charges of one counsel to the Administrative Agent, the Lead Arrangers and all
Lenders and one additional Irish counsel to the Administrative Agent, the Lead
Arrangers (and, if reasonably necessary, of one additional local counsel in any
other relevant jurisdiction) (and in the case of any actual or perceived
conflict, an additional conflicts counsel with respect to each of the above);
and    (ii) the Administrative Agent, the Lead Arrangers and the Lenders (and
their affiliates and their respective officers, directors, employees, advisors
and agents) will have no liability for, and will be indemnified and held
harmless against, any losses, claims, damages, liabilities or expenses
(including the reasonable fees, disbursements and other charges of counsel)
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof, except to the extent they are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise from
the gross negligence or willful misconduct of the relevant indemnified person
(or its related parties). Governing Law and Jurisdiction:   

 

The Loan Documents will provide that the Borrower will submit to the exclusive
jurisdiction and venue of the federal and state courts of the State of New York
sitting in the borough of Manhattan and will waive any right to trial by jury.
New York law will govern the Loan Documents.

Counsel to the

Lead Arrangers,

the Administrative

Agent and the Lenders:

   Simpson Thacher & Bartlett LLP.

 

8



--------------------------------------------------------------------------------

Annex A-I

Interest Rate and Certain Fees

 

Interest Rate:    All amounts under the Bridge Facility will bear interest, at
the Company’s option (it being understood Base Rate loans shall only be
available for borrowings in U.S. dollars), at a rate per annum equal to:   

(a) at a fluctuating rate per annum equal to the greatest of (x) the
Administrative Agent’s prime rate and (y) the Federal Funds effective rate plus
0.5% and (z) the one-month Adjusted Eurodollar Rate plus 1.0% (the “Base Rate”)
plus the Applicable Margin (as defined below); or

  

(b) at a fluctuating rate per annum equal to (x) the rate per annum determined
by the Administrative Agent to be the offered rate for eurodollar deposits in
the applicable currency for a period of one week or one, two or three months
appearing at approximately 11:00 a.m. London time two business days prior to the
borrowing date on the page of the applicable Reuters Screen which displays an
average ICE Benchmark Administration LIBOR or any successor substitute page, (y)
if the applicable screen rate in clause (x) above is not available for a given
interest period, an interpolated rate determined in a manner consistent with the
Existing Credit Agreements or (z) if no screen rate is available the arithmetic
mean (rounded up to four decimal places) of the rates quoted by reference banks
to leading banks in the London interbank market for the offering of deposits in
the applicable currency for such period; in each case as adjusted for applicable
reserve requirements; provided such rate shall never be less than zero (the
“Adjusted Eurodollar Rate”); plus the Applicable Margin (as defined below).

   The “Applicable Margin” and Ticking Interest (as defined below) will be
determined as of any date by reference to the pricing grid contained on Annex
A-II based on the credit rating for Index Debt of the Company from Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Financial Services LLC
(“S&P”).    “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other person or
subject to any other credit enhancement.    The basis for calculating accrued
interest and the interest periods for Loans bearing interest at the Adjusted
Eurodollar Rate will be consistent with the Existing Credit Agreements.

Ticking Interest:

   Commencing on the date that is 60 days after the date of this Letter (such
date, the “Ticking Interest Start Date”), the Borrower will pay a non-refundable
ticking interest (the “Ticking Interest”) for the account

 

Annex A-I



--------------------------------------------------------------------------------

   of each Lender (including JPMCB and Barclays) at a rate per annum (x) equal
to 0.15% until the receipt of a publicly issued senior unsecured indebtedness
rating for the Company (after giving effect to the Acquisition) from the ratings
advisory service of Moody’s and a publicly issued corporate credit rating for
the Company (after giving effect to the Acquisition) from the ratings advisory
service of S&P and (y) thereafter, determined in accordance with the grid on
Annex A-II hereto of the daily aggregate amount of the Commitments of each
applicable Lender as in effect from the Ticking Interest Start Date and from
time to time through and including the earlier of (i) the date of termination of
the Commitments and (ii) the Closing Date, which fee shall be earned and shall
be payable on such earlier date. Funding Interest:    The Borrower will pay
funding interest (the “Bridge Funding Interest”) payable to the Administrative
Agent for the account of each applicable Lender funding a Loan on the Closing
Date in an amount equal to 0.50% of the aggregate amount of Loans funded by such
Lender on the Closing Date, such Bridge Funding Interest to be earned and
payable in full on the Closing Date. Duration Interest:    The Borrower will pay
to the Administrative Agent for the account of each Lender, in accordance with
its respective interest, duration interest as follows: (a) 0.50% of the
aggregate principal amount of the Loans held by such Lender on the date that is
90 days after the Closing Date, (b) 0.75% of the aggregate principal amount of
the Loans held by such Lender on the date that is 180 days after the Closing
Date and (c) 1.00% of the aggregate principal amount of the Loans held by such
Lender on the date that is 270 days after the Closing Date (the “Duration
Interest”). Default Rate:    Upon the occurrence and during the continuance of
any default or event of default, interest on all overdue amounts (including,
without limitation, principal) will accrue at a rate of 2.0% per annum plus the
rate otherwise applicable to such amounts and will be payable on demand (the
“Default Interest Rate”).

 

Annex A-I



--------------------------------------------------------------------------------

Annex A-II

PRICING GRID

 

    

Applicable Margin

    

Rating

   Adjusted
Eurodollar Rate     Base
Rate     Ticking
Interest  

Level 1

   BBB+ / Baa1 or better      1.125 %      0.125 %      0.125 % 

Level 2

   BBB/Baa2      1.25 %      0.25 %      0.15 % 

Level 3

   BBB-/Baa3      1.50 %      0.50 %      0.20 % 

Level 4

   BB+/Ba1      1.75 %      0.75 %      0.25 % 

Level 5

   Any ratings lower than Level 4      2.00 %      1.00 %      0.30 % 

In the event of a split rating, the Applicable Margin and Ticking Interest will
be determined by reference to the higher rating; provided that if the ratings
are split by more than one Level, the Applicable Margin and Ticking Interest
shall be determined by reference to the Level in the grid above that is one
lower than the Level in which the higher rating appears.

Notwithstanding anything to the contrary herein, the Applicable Margin at each
of the above Levels shall increase by 0.25% on the date that is three months
after the Closing Date and by an additional 0.25% at the end of each three-month
period thereafter.

 

Annex A-II



--------------------------------------------------------------------------------

Annex B

Conditions Precedent to the Bridge Facility

Subject to the Limited Conditionality Provision, the availability of the Bridge
Facility on the Closing Date shall be subject to the satisfaction or waiver of
the following conditions:

 

1. Loan Documents. The Borrower shall have executed and delivered or caused to
be executed and delivered definitive documentation with respect to the Bridge
Facility (the “Loan Documents”).

 

2. Opinions, Certificates, Etc. The Administrative Agent shall have received
customary closing documents, limited to customary officer’s certificates, a
solvency certificate (with respect to the Company and its subsidiaries),
secretary’s certificates, incumbencies, legal opinions, corporate documents and
evidence of authorization that are customary for financings of the type
described herein.

 

3. Payment of Fees and Expenses. All fees, interest and other amounts due and
payable as of the Closing Date by the to the Lead Arrangers, Administrative
Agent and the Lenders under the Loan Documents and pursuant to any fee or
similar letters shall be paid, including, to the extent invoiced by the relevant
Person, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower.

 

4. Know Your Customer Information. The Administrative Agent shall have received,
at least 2 business days prior to the Closing Date to the extent requested at
least 15 business days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, in each case relating to the Company and its Subsidiaries.

 

5. Notice of Borrowing. The Administrative Agent shall have received a notice of
borrowing in form and substance reasonably satisfactory to the Administrative
Agent.

 

6. Purchase Agreement Representations and Specified Representations. The
Purchase Agreement Representations and Specified Representations shall each be
true and correct in all material respects on and as of the Closing Date as if
made on such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

 

7. Purchase Agreement. The Acquisition shall have been, or substantially
concurrently with the occurrence of the Closing Date shall be, consummated in
all material respects in accordance with the terms and conditions of the
Purchase Agreement, without giving effect to any modifications, amendments,
consents requests or waivers (including any modifications as a result of clause
7.4(c)(i) of the Purchase Agreement) by the Company (or its applicable
affiliate) thereunder that are materially adverse to the interests of the
Lenders, without the prior written consent of the Administrative Agent (it being
understood and agreed that (a) (i) the any increase in the purchase price funded
with the issuance of any equity securities by the Company or any of its
subsidiaries; (ii) any increase in the purchase price funded other than through
the issuance of equity securities by the Company or any of its subsidiaries of
not more than 10 %; and (iii) any decrease in the purchase price of not more
than 10% accompanied by a reduction in the Commitments on a dollar for dollar
basis, in each case, shall not be deemed materially adverse to the interests of
the Lenders and (b) any modification, amendment or waiver of the Purchase
Agreement Representations shall be deemed materially adverse to the interests of
the Lenders and may only be modified, amended or waived with the consent of the
Administrative Agent).

 

Annex B-1



--------------------------------------------------------------------------------

8. No Target Material Adverse Effect. Since the date hereof there has not been
any change, development or event that, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect and which is
not remedied prior to and continuing on the Closing Date. For purposes hereof
Material Adverse Effect means any change, effect, event, occurrence, state of
facts or developments that, individually or in the aggregate has, or would
reasonably be expected to have, a material adverse effect, on the business,
assets, liabilities, results of operations or financial conditions of the Group
Companies (as defined in the Purchase Agreement), taken as whole, but will
exclude any effect resulting from (i) the announcement or performance of the
Purchase Agreement, including any effect on customer, supplier, distributor,
licensor, licensee, employee or similar relationships resulting therefrom;
(ii) any change in conditions in any local or global economy or capital or
financial markets, including any change in interest or exchange rates; (iii) any
regulatory, political or economic condition generally affecting the industries
in which the Group Companies operate; (iv) changes in IFRS or GAAP or the
interpretation or enforcement thereof by any governmental authority, (v) any
natural disaster, hostilities, act of terrorism or war (whether declared,
pending or threatened) or the material escalation or material worsening of any
such natural disaster, hostilities, acts of terrorism or war; (vi) the adoption,
implementation, promulgation, repeal, modification or reinterpretation by any
governmental authority, government program, industry standard or applicable Law
(as defined in the Purchase Agreement); or (vii) any failure, in and on itself,
to meet internal projections, forecasts or revenue or earning predictions for
any period (except that any change, effect or event that may be the cause of
such failure (to the extent not otherwise covered by another exception to this
definition) may be taken into account; (viii) the identity of the Purchaser (as
defined in the Purchase Agreement); or (ix) any Company shareholder litigation
relating to the Purchase Agreement or the transactions contemplated hereby;
except in the case of each of (ii), (iii), (iv), (v) and (vi), for any such
change, effect, event, occurrence, state of facts or developments that has a
disproportionate effect on the Group Companies, taken as a whole, compared to
other participants in the business and industries in which the Group Companies
operate.

 

9. Historical Financial Statements. The Administrative Agent shall have received
(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the each of Perrigo Company and its
subsidiaries and Elan Corporation, PLC and its subsidiaries (or if applicable,
the Company and its subsidiaries) and the Target and its subsidiaries, for the
three most recently completed fiscal years ended at least 90 days before the
Closing Date, it being acknowledged that this condition 9(a) has been satisfied
in respect of the fiscal years 2011, 2012, and 2013, and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and its subsidiaries and the Target and its
subsidiaries, for each subsequent fiscal quarter ended at least 45 days before
the Closing Date; provided that filing of the required financial statements on
form 10-K, form 10-Q or such other public filings by the applicable entities
will satisfy the foregoing requirements with respect to the Company, the Target
and their subsidiaries.

 

10. Pro Forma Financial Statements. The Lead Arrangers shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income and cash flows of the Company and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income and cash flows).

 

Exhibit B-2



--------------------------------------------------------------------------------

11. Existing Indebtedness. On the Closing Date, after giving effect to the
Transactions, neither the Company nor any of its subsidiaries shall have any
material indebtedness for borrowed money other than (a) the Bridge Facility (or
the New Senior Notes issued in lieu of the Bridge Facility), (b) the Term Loan
Facility and the Revolving Facility (or if applicable existing or replacement
revolving or term loan facilities arranged by the Lead Arrangers in an aggregate
outstanding amount not to exceed $1.0 billion and $300 million plus €800 million
(or in the case of the term loan facility, an amount in excess thereof approved
by the Administrative Agent), respectively), (c) the existing senior unsecured
notes of the Company in an aggregate outstanding principal amount not to exceed
$2.3 billion, (d) any indebtedness under any asset securitization transactions
permitted under the Existing Credit Agreements, and (e) (i) Omega Pharma Invest
NV’s 5.125% retail bonds due December 12, 2017 in the amount of €300,000,000,
(ii) Omega Pharma NV’s 4.500% retail bonds due May 23, 2017 in the amount of
€180,000,000, (iii) Omega Pharma NV’s 5.000% retail bonds due May 23, 2019 in
the amount of €120,000,000, (iv) Omega Pharma NV’s 6.190% Series D Guaranteed
Senior Notes July 18, 2016 in the amount, after taking into account hedging
arrangements, of €16,247,000 (unhedged original issuance of $20,000,000),
(v) Omega Pharma NV’s 5.1045% Guaranteed Senior Notes due July 28, 2023 in the
amount of €135,043,889, (vi) amounts borrowed under that certain €525,000,000
revolving facility agreement, dated July 14, 2011, between Omega Pharma NV,
Omega Pharma NV and Omega Pharma Capital NV as original borrowers, and ING Bank
NV as agent, provided that substantially contemporaneously with the availability
of the Bridge Facility on the Closing Date the Company or its applicable
subsidiary shall have delivered irrevocable written notice to the applicable
parties thereunder that the prepayment and termination in full of such existing
revolving facility shall occur no later than the 10th business day following the
Closing Date (or such later date mutually agreed to by the Company and the
Administrative Agent) (clauses (i) through (vi), collectively, “Target Surviving
Debt”), (vii) other indebtedness of the Target and its subsidiaries relating to
cash pooling and overdraft arrangements otherwise permitted under the Loan
Documents (it being understood that indebtedness permitted pursuant to this
clause (vii) shall not be “scheduled” debt but instead will be permitted
pursuant to other negative covenant exceptions set forth in the Loan Documents),
and (viii) other indebtedness to be agreed by the Borrower and the
Administrative Agent.

 

Exhibit B-3